Name: Commission Regulation (EEC) No 2194/86 of 11 July 1986 amending for the 1986 marketing year Regulation (EEC) No 988/86 applying quality class III to certain fruit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/58 Official Journal of the European Communities 12. 7 . 86 COMMISSION REGULATION (EEC) No 2194/86 of 11 July 1986 amending for the 1986 marketing year Regulation (EEC) No 988/86 applying quality class III to certain fruit ting year to another, the period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality standards for citrus fruit (3) laid down a class III for the products concerned ; Whereas, pursuant to the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas, this need, which has already been recognized for a limited period for table grapes, cherries and strawberries by Commission Regula ­ tion (EEC) No 988/86 (4), also appears to exist at present for lemons of the 'verdelli ' type ; whereas, in view of the considerable fluctuations in production from one marke HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 988/86 is hereby amended by the addition of the following : 'Lemons of the "verdelli" type : from 1 July to 30 September 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5. 1986, p. 46 . (3) OJ No L 45, 24 . 2 . 1971 , p. 1 . (4) OJ No L 90 , 5. 4 . 1986, p. 31 .